Citation Nr: 0837345	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-18 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cirrhosis with fatty 
liver, to include as secondary to service-connected type II 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service from August 1964 to September 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for the 
above-referenced claim.  


FINDINGS OF FACT

The veteran's cirrhosis with fatty liver is not shown by the 
evidence of record to be related to service or service-
connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for cirrhosis with fatty 
liver, to include as secondary to service-connected type II 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letters dated in December 2003 and November 2005, the 
veteran was notified of the information and evidence 
necessary to substantiate his claim.  VA told the veteran 
what information he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that VA has satisfied the 
requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in March 2006, wherein VA informed the veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  With respect to the Dingess notice requirements, in 
light of the Board's denial of the veteran's claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical records have been obtained.  He was 
provided VA medical examination sin April 2004 and 
November2005.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Service Connection Legal Criteria

Service connection may be granted for any current disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).

Service connection for certain "chronic" diseases, such as 
cirrhosis of the liver, may also be established based on a 
legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection is provided for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).  The Court has 
held that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52, 744-52, 747 (2006).

After determining that all relevant evidence has been 
obtained, the Board must then assess the credibility and 
probative value of proffered evidence of record as a whole.  
See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary will afford the 
claimant the benefit of the doubt in resolving the issue.  
See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 4.3 (2007).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Here, the veteran is currently service-connected for type II 
diabetes mellitus, as granted by a May 2004 rating decision, 
with an initial rating of 20 percent, effective November 5, 
2003.  

The veteran contends that his service-connected type II 
diabetes mellitus has caused his cirrhosis with fatty liver 
condition.  According to the veteran, it is widely accepted 
that diabetes causes both a fatty liver and cirrhosis.  
Although the veteran admits that in May 2001 he began 
consuming an average of four to five 12 ounce servings of 
beer per day, he contends that his beer consumption has not 
been enough to cause his current liver condition and it can 
hardly be considered "heavy drinking."  In support of these 
contentions, he submits copies of two internet articles, one 
regarding the relationship between the consumption of "hard 
liquor" and cirrhosis, and the other which lists diabetes as 
one of several causes of a fatty liver.  Lastly, he claims 
that even if his alcohol consumption had contributed to his 
condition, the only period of significant contribution would 
have been from May 2001 when he increased his beer intake to 
July 2002 when he was first diagnosed with cirrhosis.       

The veteran's service medical records are negative for any 
liver diseases or conditions.  Private medical examination 
reports and VA medical examination reports detail the 
veteran's current physical condition. 

The first indication of a possible liver condition came from 
an April 2002 VA medical treatment record, which indicated 
that slightly elevated liver function test noted on routine 
labs conducted in April 2002.  No further findings or 
definitive diagnoses were provided it the treatment record.

The veteran was seen by C.H.S., Inc. for a pre-employment 
physical examination in July 2002, and his examination was 
significant for an enlarged liver.  No medical opinion as to 
the etiology of his condition was provided at that time.

A private radiology report dated in August 2002 indicated 
that a CT scan of the veteran's abdomen revealed a mild 
peripheral lobular contour.  The examiner noted this to be 
often associated with early cirrhosis.  The findings were 
suggestive of probable mild cirrhosis.  Again, no medical 
opinion as to the etiology of the veteran's condition was 
provided.

The veteran underwent a VA diabetes mellitus examination in 
April 2004, at which time the VA examiner reviewed the 
veteran's claims file.  An ultrasound study revealed that the 
veteran's liver was mildly enlarged with a diffuse increased 
echo texture.  Based on the examination results, the examiner 
stated that the veteran had heptaomegaly, characterized by a 
"fatty liver of multifactorial etiology, no doubt with 
diabetes."  Noting the veteran's report of drinking 15.5 
gallons of beer in a month, the examiner opined that the 
veteran's fatty liver was likely due to heavy beer intake.  
He opined that the veteran's liver condition was at least as 
likely as not due to diabetes and excessive beer drinking.

In November 2005, the veteran underwent an additional VA 
diabetes mellitus examination, during which he reported his 
history of beer intake.  In the examination report, the 
examiner indicated that he reviewed the veteran's claims file 
and VA medical records.  Physical examination revealed an 
enlarged liver.  The examiner opined that although there were 
other pathologies responsible for the veteran's cirrhosis and 
fatty liver, his alcohol intake was probably the greatest 
contributor to his condition.  Based on the veteran's report 
of beer consumption over the past four years, the examiner 
stated that his four years of daily beer intake was more 
likely than not taxing enough to his liver and responsible 
for his heptaomegaly and cirrhosis.  

After carefully reviewing the medical evidence, the Board 
finds that the veteran's cirrhosis with fatty liver is not 
related to service or his service-connected diabetes mellitus 
disability.  While the Board recognizes that the veteran's 
cirrhosis may have multifactoral etiologies, the medical 
evidence of record demonstrates that his alcohol consumption 
is responsible for his cirrhosis with fatty liver. Thus, the 
preponderance of the evidence weighs against the veteran's 
claim for service connection.

In making this determination, the Board recognizes that the 
Court has held that when a claimant has both service-
connected and nonservice-connected disabilities, the Board 
must attempt to discern the effects of each disability and, 
where such distinction is not possible, attribute such 
effects to the service-connected disability. Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  In this case, the 
November 2005 diabetes mellitus examination report indicates 
that although there are other possible pathologies, the 
veteran's alcohol intake is probably the greatest contributor 
to his cirrhosis and fatty liver.  In coming to this 
conclusion, the examiner explained that the veteran's 
reported drinking was "more likely than not taxing enough on 
his liver and responsible for his hepatomology and 
cirrhosis."  The Board, therefore, finds that the November 
2005 report to be probative, as it is definitive, based on a 
review of the veteran's claims file and medical history, and 
supported by detailed rationale.  Accordingly, it is found to 
carry significant weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims files and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  

The Board recognizes that the in the April 2004 diabetes 
mellitus examination report the VA examiner indicated that 
the veteran's liver condition is of multifactorial 
etiologies, to include diabetes and heavy alcohol use.  
However, the probative value of this opinion is limited 
because it is couched in speculative terms.  See Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998).  The examiner in the 
April 2004 examination did not attempt to discern whether a 
single factor was the most likely cause.  Thus, under the 
circumstances of this case, for the Board to conclude that 
the veteran's diabetes mellitus is responsible for his 
cirrhosis of the liver would be speculation, and the law 
provides that service connection may not be based on a resort 
to speculation or remote possibility.  38 C.F.R. § 
3.102(2007); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board has considered the internet articles submitted by 
the veteran in February 2006 in support of his claim.  To the 
extent that he is attempting to extrapolate from the articles 
that he has the described disorders as a result of his period 
of active service, such extrapolation would constitute 
nothing more than an unsubstantiated medical opinion by a lay 
person rather than a conclusion based on the medical evidence 
of record, and, therefore, cannot be deemed material.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991); see also Sacks v. West, 
11 Vet. App. 314 (1998).

Consideration was given to the veteran's own statements, and 
the Board is sympathetic to the veteran's contentions.  While 
he is certainly competent to describe the extent of his 
current symptomatology, there is no evidence that he 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

For the reasons and bases provided above, the preponderance 
of the evidence in this case weighs against the claim for 
service connection for cirrhosis with fatty liver as 
secondary to service-connected diabetes mellitus, type II.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The 
evidence in this case is not so evenly balanced as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for cirrhosis with fatty liver, to include 
as secondary to service-connected diabetes mellitus is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


